DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	The instant action is in response to papers filed 9/30/2021.
	Claims 1, 3-5, 17-18, 28-29, 32, 35, 41, 47, 51-52, 59-60, 62, 65, 119, 170-174 are pending.
Claims 1, 32, 35, 170 have been amended.
Applicant's election with traverse of group8 , claims 1 (in part), 31, 32, 36 and 1) for the target nucleic acid (RNA or DNA), RNA is hereby elected; (2) for the plurality of nucleic acid probes (smFISH probes v. MERFISH probes), MERFISH probes are hereby elected; and (3) for clearing non-targets (proteins, lipids, DNA, extracellular matrix, and/or RNA), proteins are hereby elected  in the reply filed on 6/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search both inventions.  This is not found persuasive because instant application is filed as a 371 and thus is governed by unity of invention, not search burden
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  3-5, 17-18, 28-29, 41, 47, 51-52, 59-60, 92, 65, 119, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2021.
Claims 1, 32, 35, 170-174 are being examined. 

The objection to the drawings has been withdrawn in view of the amendment to the specification.
The objection to the claims has been withdrawn in view of the amendment.
The 102 rejection has been withdrawn in view of the amendment of the independent claim to require an anchor probe and “wherein the gel has not expanded by more than 3x during the polymerization.”
Priority
The instant application was filed 05/07/2019 is a national stage entry of PCT/US2017/060570, having an international filing date: 11/08/2017 and claims priority from provisional Application 62419033, filed 11/08/2016.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The response has amended claim 1 to recite, ““wherein the gel has not expanded by more than 3x during the polymerization.”    
The response provides no specific indication where support for the amendment can be found.
Review and searching of the application revealed page 8, lines  21-23 states, “T In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2.”    Thus the teachings of specification are limited to a change in size of less 3 which is a different range expanded no more than 3x which encompasses 3.  Further the less than 3 times change in size of the specification appears to be with the sample, not necessarily the gel.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2021 are being considered by the examiner.  Those reference marked through were not found in the file. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Claim 1 has been amended to recite, “3x”  The specification does not .

Claim Rejections - 35 USC § 112
Claims 1, 32, 35, 170-174 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the gel has not expanded by more than 3x during the polymerization.”  
The polymerization step encompasses any gel in any sample.  This is an enormous genus of gels and samples.
The specification teaches, “[0031] The sample may be any suitable sample, and may be biological. In some cases, the sample contains DNA and/or RNA, e.g., that may be determined within the sample. (In other embodiments, other targets within the sample may be determined.) In some cases, the sample may include cells, such as mammalian cells or other types of cells. The sample may contain viruses in some cases. In addition, in some cases, the sample may be a tissue sample, e.g., from a biopsy, artificially grown or cultured, etc.”  Thus the sample encompasses non-biological samples.  Further the sample encompasses tissues from any species.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of 
Ward (http://alttox.org/the-human-cell-atlas-an-international-effort/#, 2016) teaches, “The complexity of estimating the total number of cells in the human body (Bianconi et al., 2013), however, is dwarfed by the even greater complexity in identifying all of the different types of cells in the human body. General estimates typically seen are for 200-300 major cell types. Each organ and tissue contains a number of cell types, or sub-populations of cells that look and behave similarly. New methods of characterizing cells, however, show that even within what appears to be a homogenous population, there is great variability. For example, white adipose tissue, which “stores energy reserves as fat,” is no longer considered one type of tissue due to its different metabolic functions in different locations (Esteve-Ràfols, 2013). In addition to adipocyte cells, adipose tissue also contains stem cells, preadipocytes, macrophages, neutrophils, lymphocytes, and endothelial cells. Grouping the cells of the adipose tissue in this manner is still an overgeneralization. Recent studies on single cells show that “the assumption that all cells of a particular ‘type’ are identical” is incorrect. “Individual cells within the same population may differ dramatically, and these differences can have important consequences for the health and function of the entire population.”
Phillipovea (Polymer Gels (1.13, pages 339-366) demonstrates that polymer gels are large genus as well.  
Thus the claims encompass any gel that can be polymerized by any means from any sample.  The teachings of the specification are limited to cultured cells that do not have the structure of muscle, ligaments, etc.

While paragraph 0040 states, “In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2 (i.e., a change in size of 2 means that a sample doubles in linear dimension), or inverses of these (i.e., an inverse change in size of 2 means that a sample halves in linear dimensions).”  
Review and searching of the specification did not reveal the specific composition and conditions of a gel, linker, crosslinker, buffer, etc. that provides the intended outcome of expanding a gel of  3x
New Matter
Further the claim amendment has introduced new matter.
The response has amended claim 1 to recite, ““wherein the gel has not expanded by more than 3x during the polymerization.”    
The response provides no specific indication where support for the amendment can be found.
Review and searching of the specification revealed paragraph 0040 states, In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2.”    Thus the teachings of specification are limited to a change in size of less 3 which is a different range expanded no more than 3x which encompasses 3.  Further the less than 3 times change in size of the specification appears to be with the sample, not necessarily the gel.  Further Chen (WO2015127183) teaches in 0034 the embedded sample can be swelled by addition of water  up to 4x to 5x (0034-0035).

Thus the amendment appears to introduce new matter.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 31, 35, 172-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Schiboleth (US20150211023), Chen Science Magazine (2015)volume 347 pages 543-548 and supplemental).
Chen teaches, “The present invention relates to an enlarged sample of interest for microscopy and methods for enlarging a sample of interest and the optical imaging of a sample of interest with resolution better than the classical microscopy diffraction limit, by synthesizing a swellable polymer network within a sample, it can be physically expanded, resulting in physical magnification.”

Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with a 20 antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the 
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).  Chen teachings imaging (0043).
Thus Chen anticipates the active steps of the claims by exposing ta fixed sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by expansion , clearing the gel by use of a proteinase K and imaging. 
Chen does not specifically teach the acrydite modification of the 3’ end of an internal modification or expansion of less than 3 times.  

Chen (Science Magazine) supplemental figure 5 teaches linear expansion versus crosslinker concentration of gels including less than 3x expansion.
Shiboleth teaches methods of modify nucleic acid sequences (abstract).  Shiboleth suggests in paragraph 0036 that nucleic acids can be modified at the 5’ end, the 3’ end or at an internal location.  Shiboleth continues in paragraph 0034 to identify modifications including acrydite.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute 3’ end acrydite modified nucleic acids or internally acrydite modified nucleic acids in the method of Chen and Chen (Science Mag).  The artisan would be motivated to determine if the location of the acrydite  and or/ the level of expansion altered the specificity, sensitivity or location the target in the image following polymerization.  The artisan would have a reasonable expectation of success the artisan is merely using art accepted and known reagents, conditions, and methods. 
With regards to claim 31, 35, 172Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified 
Response to Arguments
The response traverses the rejection asserting Chen (wo) teaches levels of expansion of 4x to 5 x.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Chen (wo) in context states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.”  Thus this is expansion according to Chen (wo) is due to solvent expansion which is different gel polymerization according to the teachings of Chen (wo).  
Further the teachings of Chen (Science Magazine) teaches 

    PNG
    media_image1.png
    536
    800
    media_image1.png
    Greyscale

Claim 1, 31, 35, 170- 172is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Chen (Science Magazine (2015)volume 347 pages 543-548 and supplemental), and Thomsen (RNA (2005) volume 11, pages 1745-1748)
Chen teaches, “The present invention relates to an enlarged sample of interest for microscopy and methods for enlarging a sample of interest and the optical imaging of a sample of interest with resolution better than the classical microscopy diffraction limit, by synthesizing a swellable polymer network within a sample, it can be physically expanded, resulting in physical magnification.”
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or 
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with a 20 antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The 30 labeled sample may furthermore include more than one 
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).  Chen teachings imaging (0043).
Thus Chen anticipates the active steps of the claims by exposing ta fixed sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by expansion , clearing the gel by use of a proteinase K and imaging. 
Chen does not specifically teach the use of oligo dT or alternating oligo dT with locked dT  or expansion of less than 3 times or 3x gel expansion.  
However, Chen teaches in 0034 the embedded sample can be swelled by addition of water  up to 4x to 5x (0034-0035).
Chen (Science Magazine) supplemental figure 5 teaches linear expansion versus crosslinker concentration of gels including less than 3x expansion.

Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the oligo dT including locked dT of Thomsen in the art of as either the tag(or label) or alternative as a replacement for the antibody and in anchor probe in a gel that expands 3 times or less.  The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method and determine if gel expansion alters specificity or distortion.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one nucleic acid or detection reagent for known oligo dT with LNA.

Response to Arguments
The response provides no specific arguments to the instant rejection other than arguing the teaching of Chen (wo).  These arguments are not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 32, 35, 170-174 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 8-9, 11-15, 21, 24-25, 31-33, 37-38, 62-67of copending Application No. 16/348,071 in view of Chen . Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 The instant claims are drawn to A method, comprising: exposing a sample to a plurality of nucleic acid probes; polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging.
The claims of 071 are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims or ‘071 does not specifically teach clearing non-targets from the sample or 3x expansion of gel.  
However, Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).
However, Chen teaches in 0034 the embedded sample can be swelled by addition of water  up to 4x to 5x (0034-0035).
Chen (Science Magazine) supplemental figure 5 teaches lin1ear expansion versus crosslinker concentration of gels including less than 3x expansion.


Response to arguments
	The response traverses the rejection requesting the rejection be deferred until one of the application is determined allowable.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable with an outstanding ODP rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Steven Pohnert/Primary Examiner, Art Unit 1634